DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first junction box” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the claim has been interpreted as reciting “a first junction box” in line 2.
Claim 11 recites the limitation "the second junction box" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the claim has been interpreted as reciting “a second junction box” in line 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US 2009/0226770) in view of Hasegawa et al. (US 2013/0057292) and Billups et al. (US 2010/0028729).
Regarding claim 1, Manabe discloses a fuel cell system capable of measuring AC impedance of a fuel cell (abstract). First, a determination as to whether or not a mode for implementing low frequency AC impedance measure has been set (S1) [first step of receiving instructions at a fuel cell controller to determine whether measuring the impedance of the fuel cell stack is requested] ([0058]-[0059], Fig 3). The fuel cell system is installed in a vehicle serving as a moving body  ([0104]); therefore the first step is provided during driving/moving of the vehicle.
After it is determined that the impedance measurement mode is on (YES) (S1), the fuel cell power level is read (S10) ([0068]). Afterwards in step S11, the battery state of charge SOC is determined (Fig 3, [0060]). Thereafter, it is determined whether or not the AC impedance measurement can continue (S12); and if it is determined it can be, the power generation is maintained (S13) (i.e. the step of maintaining the fuel cell at the same output), the voltage and current is detected (S14) (third step of determining a first current value of the fuel cell stack for measuring the impedance), and the impedance is calculated (S16) (i.e. a fifth step of measuring the impedance of the fuel cell stack while the output current of the fuel cell is maintained at the first current value) (Fig 3, [0070]-[0075]).
While Manabe teaches a DC-DC converter 41 that connects the fuel cell stack 100 to a battery 40 (Fig 1) and teaches maintaining the power generation of the fuel cell (i.e. maintaining stable operation) at a fixed level ([0064]), Manabe does not explicitly disclose [a second step] switching a DC-DC converter connecting the fuel cell to a battery to a buck mode when measuring the impedance is requested, thereby blocking output current of the fuel cell stack from flowing to the battery through the DC-DC converter.
Hasegawa discloses a fuel cell system including a fuel cell 40 connected to a DC/DC converter 30 which is connected to a battery 20 and a motor (load) 61 (see Fig 1). The DC/DC converter 30 has a function of boosting (or lowering [bucking]) a DC voltage input from the fuel cell 40 to a given target voltage and outputting the target voltage ([0025]). The DC/DC converter 30 also functions as a switch for controlling a state of connection between the battery 20 and a line to which the battery 20 is connected ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DC/DC converter for boosting or lowering (bucking) the input from the fuel cell and connecting to a battery as taught by Hasegawa with the DC/DC converter of Manabe for the purpose of providing a target voltage to a load or motor.
Therefore, while Manabe teaches maintaining a power generation of the fuel cell ([0064]), and Hasegawa teaches boosting or bucking the fuel cell voltage ([0025]), modified Manabe does not explicitly disclose [a fourth step] of controlling a resistance  value of a COD variable resistor consuming the output current of the fuel cell stack according to the first current value.
Billups teaches a fuel cell power plant 20 including a variable resistive device 30 (COD variable resistor) that is operationally associated directly with a fuel cell stack assembly 22 (abstract). A controller 32 selectively varies an electrical resistance of the variable resistive device 30 responsive to an operating condition of the power plant (abstract). The controller 32 in one example is programmed to monitor a plurality of different operating conditions and to use appropriate electrical resistances available from the variable resistive device 30 to achieve a desired characteristic of an existing operating condition or to provide a desired function, for example ([0020]). The operating conditions include, for example, plant start up, water level detection needed, thawing need, freeze protection needed, voltage trim desired, power plant turn down, power plant shut down, shorting strap desired (Fig 2). Billups teaches by using the variable resistive device, a variety of control functions are possible to address various operation conditions of the power plant 20 or the cell stack assembly 22 (abstract).
Because Billups teaches using a variable resistive device under different operating conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the variable resistive device and control as taught by Billups with the impedance measuring of Manabe for the purpose of providing a control function of the fuel cell, which would maintain the power generation of the fuel cell (Manabe at [0064]). In summary, Hasegawa teaches a buck operating of the fuel cell (disconnecting from the battery) [the second step] and Billups teaches connecting the fuel cell to a variable resistive device [the fourth step] in order to provide a control function, which maintains the power generation of the fuel cell.
Regarding claim 2, modified Manabe discloses all of the claim limitations as set forth above. Manabe teaches determining whether or not the battery 40 is in an over-discharged or overcharged condition before the impedance is actually measured ([0071]). That is, Manabe checks the state of charge (SOC) of the battery to determine that the battery is in a predetermined range, and therefore the battery is no less than a preset first reference value (an over-discharged state). Because Manabe determines the start of charge and only permits the impedance measure when the battery is in a predetermined range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the state of charge of the battery to no less than a preset first reference value through charging using the fuel cell stack before activating impedance mode and switching the DC/DC converter to the buck mode.
Regarding claim 3, modified Manabe discloses all of the claim limitations as set forth above. Manabe teaches determining whether or not the battery 40 is in an over-discharged or overcharged condition before the impedance is actually measured ([0071]). That is, Manabe checks the state of charge (SOC) of the battery to determine that the battery is in a predetermined range, and therefore the battery is no less than a preset first reference value (an over-discharged state). 
However, Manabe does not explicitly disclose wherein the SOC of the battery is monitored during impedance of the fuel cell stack is measured for each preset frequency band in the fifth step, and when the SOC of the battery is no greater than a second reference value less than the first reference value by a predetermined value, measuring the impedance of the fuel cell stack is stopped, and the DC/DC converter is switched to a boost mode, thereby allowing the output of the fuel cell stack to be supplied to a motor for driving a vehicle through the DC/DC converter.
However, consider the following: Manabe teaches when the SOC of the battery is less than the first reference value, the impedance mode is not initiated and the fuel cell has to provide power to the motor driving the vehicle through the DC/DC converter. Therefore, Manabe suggests that a necessary amount of power must be accounted for/allocated in order to operate the fuel cell during the impedance measurement. Thus, should the amount of power supplied by the battery be insufficient, Manabe recognizes that the fuel cell impedance measurement should not have been performed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stop measuring the impedance of the fuel cell when the SOC of the battery has decreased to a level insufficient to provide power (i.e. no greater than a second reference value less than the first reference value by a predetermined value), and thereby switch the DC/DC converter to a boost mode to allow the output of the fuel cell stack to be supplied to a motor for driving a vehicle through the DC/DC converter. 
Regarding claim 4, modified Manabe discloses all of the claim limitations as set forth above. While Hasegawa teaches a buck operating of the fuel cell (disconnecting from the battery) [the second step] and Billups teaches a variable resistive device, modified Manabe does not explicitly disclose stack peripheral devices.
Hasegawa disclose fuel cell auxiliaries 51 (stack peripheral devices) electrically connected to the fuel cell in order to drive the vehicle, and includes pumps and heaters ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuel cell auxiliaries electrically connected to the fuel cell as taught in Hasegawa with the fuel cell system of Manabe for the purpose of powering auxiliary devices used to drive the fuel cell and vehicle. 
In addition, as Manabe teaches maintaining the power generation of the fuel cell ([0064]) and because Billups teaches adjusting the variable resistive device according to operation condition (e.g. measuring impedance), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the fuel cell according to the requested current of the variable resistor and auxiliaries in order maintain a stable power output.
Regarding claim 5, modified Manabe discloses all of the claim limitations as set forth above. Because Manabe teaches maintaining the power generation of the fuel cell at a fixed level ([0064]), and Billups teaches a variable resistive device maintaining a steady value or dynamically varying the electrical resistance within a particular operation ([0022]) (changing the resistance), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the resistance value of the variable resistor when the requested current for driving the stack peripheral device is changed in order to maintain a steady power generation of the fuel cell to thereby maintain the output of the fuel cell stack to the first current value.
Regarding claim 6, modified Manabe discloses all of the claim limitations as set forth above. Manabe teaches determining whether or not the battery 40 is in an over-discharged or overcharged condition before the impedance is actually measured ([0071]). That is, Manabe checks the state of charge (SOC) of the battery to determine that the battery is in a predetermined range, and therefore the battery is no less than a preset first reference value (an over-discharged state). Therefore, when the SOC of the battery is no greater than a second reference value less than the first reference value (i.e. when the SOC is less than the first reference value), the impedance mode is not initiated and the fuel cell has to provide power to the motor driving the vehicle through the DC/DC converter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the DC/DC converter to a boost mode to allow the output of the fuel cell stack to be supplied to a motor for driving a vehicle through the DC/DC converter. 
Regarding claim 10, modified Manabe discloses all of the claim limitations as set forth above. While Billups teaches the variable resistive device 30 (COD variable resistor) is electrically connected to the fuel cell (see Fig 1), Hasegawa teaches fuel cell auxiliaries ([0028]), and Manabe teaches electrically connecting auxiliary devices 45 to the fuel cell 100 via an inverter 44, modified Manabe does not explicitly disclose stack peripheral devices electrically connected to the fuel cell stack through a first junction box.
However, it would have been obvious to one having ordinary skill in the art to electrically connect the variable resistive device 30 of Billups and the fuel cell auxiliaries of Hasegawa in the same way to the fuel cell through a same electrical connection (a first junction box) in order to simply the design and connections.
Regarding claim 11, modified Manabe discloses all of the claim limitations as set forth above. Manabe teaches a motor 43 electrically connected to the battery 40 through inverter 42 (junction box) connecting the battery to the DC-DC converter (see Fig 1).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US 2009/0226770) in view of Hasegawa et al. (US 2013/0057292) and Billups et al. (US 2010/0028729), as applied to claim 1 above, and further in view of Oh et al. (US 2010/0286939).
Regarding claim 7, modified Manabe discloses all of the claim limitations as set forth above. Modified Manabe does not explicitly disclose wherein when measuring the impedance of the fuel cell stack is completed in the fifth step, determining whether measuring the impedance of the fuel cell stack is re-requested.
Oh teaches a method and apparatus for diagnosing the deterioration of a fuel cell (abstract). In the method, it is determined to measure and record current value and voltage value of the fuel cell (step 304), and subsequently calculate and record the AC impedance of the fuel cell (step 305) (Fig 3, [0040]-[0041]). An operation 306 then compares the AC impedance of the fuel cell 110 recorded to memory with a threshold value Z1, and determines whether a repeat of measuring/recording current and voltage (step 308) and a subsequent calculate and record AC impedance step 309 is to be performed (Fig 3). Oh performs the second impedance measuring when the first impedance measuring does not determine that deterioration has occurred; that is, the second impedance measuring is a secondary measure to determine deterioration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the determination for and second impedance measuring of Oh with the method of measuring impedance of modified Manabe for the purpose of determining deterioration of the fuel cell stack.
Regarding claim 8, modified Manabe discloses all of the claim limitations as set forth above. Oh teaches a second measuring of the current value (step 308) (see Fig 3). Further, because Manabe teaches maintaining the power generation of the fuel cell at a fixed level ([0064]), and Billups teaches a variable resistive device maintaining a steady value or dynamically varying the electrical resistance within a particular operation ([0022]) (changing the resistance), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the resistance value of the variable resistor device according to the second current value, and re-measuring the impedance of the fuel cell stack while the output current of the fuel cell stack maintains the second current value because Oh suggests using an updated current value and Billups suggests setting the resistance value to the operation at hand, including using an updated current value. 
Regarding claim 9, modified Manabe discloses all of the claim limitations as set forth above. Modified Manabe does not explicitly disclose wherein the second current value is different from the first current value.
However, because Oh teaches a second measuring and recording current value and voltage value step 308 in order to update the current and voltage values (see Fig 3), Oh suggests that the value have changed (i.e. the second updated current value is different from the first current value) otherwise an updated determination of the current and voltage values would not be needed because such a feature would be redundant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second current value that is different from the first current value because the fuel cells are in operation, changing, and deteriorating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/838542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches an apparatus and method comprising an impedance measurement of a fuel cell (claims 1 and 15), controlling a DC-DC converter in a buck mode (claim 5), using and controlling a variable resistor connected with the fuel cell in determining the impedance (claims 8, 11, and 19), as well as controlling the DC-DC converter in a boost mode when the fuel cell is to drive the motor (claim 7 and 17), operating fuel cell peripheral devices during impedance measuring (claim 12 and 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725